Title: To Thomas Jefferson from Peter S. Marks, 17 November 1802
From: Marks, Peter S.
To: Jefferson, Thomas


          
            Sir
            Sweet Springs 17th November 1802
          
          Seventeen months since I recievd a letter from your secretary covering the proceedings of the Court Martial by which I was Tried, in which letter your sentiments respecting the Trial was Contained. Mr. Lewis says that you directed him to inform me that you thought my Case a hard one, but that no remedy Could be applied in a millitary point of View but when ever an opportunity offered Suted to my wishes I should be thought of. I have waited patiently during the above mentioned time, have never thought otherways but that you would think of me when an opportunity should offer—you declared to Mr. Lewis that you did not think that I had forfeited the Confidence of the executive. if I have not I cant help thinking but I ought to calculate on your doeing me the justice that Could not formerly be obtained. I hope sir you will not think me impertinent when I ask what I have to depend on, it is time for me to get into some way of obtaining a subsistance, at present I have none. If you should think it improper for me to hold an appointment under the General Goverment, I must in Justice to my self publish the whole of the proceedings of the Court, together with the opinions of a number of Gentlemen on that Subject which I have in writeing. 
          I am Sir with Respect
          
            Peter Marks
          
        